Exhibit 10.2


EXECUTION VERSION


SIXTH AMENDMENT
SIXTH AMENDMENT, dated as of February 8, 2018 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower has requested that the outstanding Revolving Facility
Commitments and Revolving Facility Loans, if any, be refinanced with a new
revolving facility (the “Amended Revolving Facility”) in accordance with Section
10.08(e) of the Credit Agreement by obtaining Extended 2023 Revolving
Commitments (as defined in Section 8 of this Amendment) and having existing
Revolving Facility Loans be refinanced as provided herein;


WHEREAS, JPMorgan Chase Bank, N.A. is the lead arranger and bookrunner for the
Amended Revolving Facility (in such capacity, the “Lead Arranger”), and Barclays
Bank PLC, Suntrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, Capital One,
N.A., Credit Agricole Corporate and Investment Bank, Citizens Bank, N.A., Bank
of America, N.A., BMO Capital Markets Corp., TD Securities, the Bank of Nova
Scotia, Santander Bank, N.A., Wells Fargo Bank, National Association and Credit
Suisse Securities (USA) LLC are the joint lead arrangers and joint bookrunners
for the Amended Revolving Facility;


WHEREAS, the loans under the Amended Revolving Facility (the “Extended 2023
Revolving Loans”) will replace and refinance the currently outstanding Revolving
Facility Loans;


WHEREAS, except as otherwise provided herein, the Extended 2023 Revolving
Commitments and Extended 2023 Revolving Loans will have the same terms as the
Revolving Facility Commitments and Revolving Facility Loans, as the case may be,
currently outstanding under the Credit Agreement (such existing Revolving
Facility Commitments, the “Existing Revolving Commitments”; such existing
Revolving Facility Loans, collectively, the “Existing Revolving Loans”; and the
Lenders holding such Existing Revolving Commitments, collectively, the “Existing
Revolving Lenders”);


WHEREAS, the lenders under the Amended Revolving Facility (collectively, the
“Extended 2023 Revolving Lenders”) are severally willing to make Extended 2023
Revolving Loans from time to time and provide Extended 2023 Revolving
Commitments, subject to the terms and conditions set forth in this Amendment and
the Credit Agreement as amended hereby;


WHEREAS, Section 10.08(e) of the Credit Agreement permits the Borrower to amend
the Credit Agreement, with the written consent of the Administrative Agent and
the Extended 2023 Revolving Lenders, to refinance the Existing Revolving Loans
with the proceeds of the Amended Revolving Facility, and to replace the Existing
Revolving Commitments with the Extended 2023 Revolving Commitments, which
constitute Replacement Revolving Commitments, under the Credit Agreement;







--------------------------------------------------------------------------------






WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower wishes
to obtain Incremental Revolving Facility Commitments (as defined in the Credit
Agreement);


WHEREAS, Section 2.20 of the Credit Agreement permits the Borrower to amend the
Credit Agreement, with the written consent of the Administrative Agent and the
Incremental Revolving Facility Lenders (as defined in the Credit Agreement), to
include Incremental Revolving Facility Commitments; and


WHEREAS, the Borrower, the Extended 2023 Revolving Lenders, the Incremental
Revolving Facility Lenders and the Administrative Agent are willing to agree to
this Amendment on the terms set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.    Amendments to Article I of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:
(a)The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:
“Extended 2023 Revolving Commitments” shall have the meaning assigned to such
term in the Sixth Amendment.


“Extended 2023 Revolving Loans” shall have the meaning assigned to such term in
the Sixth Amendment.


“Sixth Amendment” shall mean the Sixth Amendment, dated as of the Sixth
Amendment Effective Date, to this Agreement.


“Sixth Amendment Effective Date” shall mean February 8, 2018.


(b)The definition of “ABR” is hereby amended by adding the following sentence as
the last sentence of such definition:
“If the ABR is being used as an alternate rate of interest pursuant to Section
2.14 hereof, then the ABR shall be the greater of clause (a) and (b) above and
shall be determined without reference to clause (c) above.”
(c)The definition of “Apple Ridge Documents” is hereby amended and restated in
its entirety as follows:
“Apple Ridge Documents” shall mean the Purchase Agreement, dated as of April 25,
2000, as amended, by and between Cartus Corporation and Cartus Financial
Corporation, the Receivables Purchase Agreement, dated as of April 25, 2000, as
amended, by and


2



--------------------------------------------------------------------------------




between Cartus Financial Corporation and Apple Ridge Services Corporation, the
Master Indenture, dated as of April 25, 2000, as amended, by and between Apple
Ridge Funding LLC and U.S. Bank National Association, the Transfer and Servicing
Agreement, dated as of April 25, 2000, as amended, by and among Apple Ridge
Services Corporation, Cartus Corporation, Cartus Financial Corporation, Apple
Ridge Funding LLC and U.S. Bank National Association, the Performance Guaranty,
dated as of May 12, 2006, as amended, by Realogy Corporation in favor of Apple
Ridge Funding, LLC and Cartus Financial Corporation, the Ninth Omnibus
Amendment, dated as of June 11, 2015, by and among Cartus Corporation, Cartus
Financial Corporation, Apple Ridge Services Corporation, Apple Ridge Funding
LLC, Realogy Group LLC, U.S. Bank National Association, the managing agents
party to the Note Purchase Agreement and Crédit Agricole Corporate and
Investment Bank, the Tenth Omnibus Amendment, dated as of June 9, 2017, by and
among Cartus Corporation, Cartus Financial Corporation, Apple Ridge Services
Corporation, Apple Ridge Funding LLC, Realogy Group LLC, U.S. Bank National
Association, the managing agents party to the Note Purchase Agreement and Crédit
Agricole Corporate and Investment Bank, the Note Purchase Agreement, dated as of
December 14, 2011, as amended, by and among Apple Ridge Funding LLC, Cartus
Corporation, the purchasers and the managing agents from time to time parties
thereto, and Crédit Agricole Corporate and Investment Bank (the “Note Purchase
Agreement”), the Series 2011-1 Indenture Supplement, dated as of December 16,
2011, by and between Apple Ridge Funding LLC and U.S. Bank National Association,
the Instrument of Resignation, Appointment and Acceptance, dated as of December
16, 2011, by and among The Bank of New York Mellon, as resigning indenture
trustee, paying agent, authentication agent, and transfer agent and registrar,
U.S. Bank National Association, as replacement indenture trustee, paying agent,
authentication agent, and transfer agent and registrar, Cartus Corporation,
Cartus Financial Corporation and Apple Ridge Service Corporation, and each other
agreement or other document contemplated by or entered into in connection with
and/or in replacement of the foregoing, each as amended, restated, refinanced,
modified or supplemented on or prior to the Closing Date.
(d)The definition of “Applicable Pricing Grid” is hereby amended and restated in
its entirety as follows:
“Applicable Pricing Grid” shall mean, with respect to Revolving Facility Loans
and the Commitment Fee, the table set forth below:


3



--------------------------------------------------------------------------------




Senior Secured Leverage Ratio
Applicable Margin for Eurocurrency Revolving Loans
Applicable Margin for ABR Revolving Loans
Applicable Commitment Fee
Greater than 3.50:1.00
2.50%
1.50%
0.45%
Less than or equal to 3.50:1.00 but greater than or equal to 2.50:1.00
2.25%
1.25%
0.40%
Less than 2.50:1.00 but greater than or equal to 2.00:1.00
2.00%
1.00%
0.35%
Less than 2.00:1.00
1.75%
0.75%
0.35%



For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Senior Secured Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.04 (the
“Revolving Facility Adjustment Date”) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in Section
5.04, then, at the option of the Administrative Agent or the Required Lenders,
until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Senior Secured
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 6.10.
(e)The definition of “Federal Funds Effective Rate” is hereby amended and
restated in its entirety as follows:
"Federal Funds Effective Rate" shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent; provided, further, that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
(f)The definition of “Ineligible Institution” is hereby amended and restated in
its entirety as follows:


4



--------------------------------------------------------------------------------




“Ineligible Institution” shall mean the persons identified on Schedule 1.01I on
the Closing Date, and as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter, with the written consent of
the Administrative Agent, by delivery of a notice thereof to the Administrative
Agent (such notice to be made available to the Lenders) setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered "Ineligible
Institutions"); provided, that such notice identifying a person as an
“Ineligible Institution” shall not be deemed to apply retroactively to any
person that has become a Lender or Participant hereunder prior to the date of
such notice.
(g)The definition of “LIBO Rate” is hereby amended and restated in its entirety
as follows:
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) (“IBA LIBOR”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided, that if such
rate is not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Loan being made, continued or converted by JPMCB and with a term
equivalent to such Interest Period would be offered by JPMCB’s London Branch to
major banks in the London interbank Eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, provided, further, that if such rate as
published by ICE Benchmark Administration (or other applicable source) shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
(h)The definition of “Revolving Facility Maturity Date” is hereby amended and
restated in its entirety as follows:
“Revolving Facility Maturity Date” shall mean “February 8, 2023”.
(i)The definition of “Revolving Facility Commitment” is hereby amended and
restated in its entirety as follows:
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender: (i) prior to
the Sixth Amendment Effective Date, to make Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s Revolving Facility Credit
Exposure hereunder or (ii) on and after the Sixth Amendment Effective Date, (a)
to continue its Existing Revolving Loans (as defined in the Sixth Amendment) as
Extended 2023 Revolving Loans or (b) to make Extended 2023 Revolving Loans as
provided for in the Sixth Amendment, in each case as such commitments may be or
have been (a) reduced from time to time pursuant to Section 2.08, (b) reduced or
increased from time to time pursuant to assignments by or to


5



--------------------------------------------------------------------------------




such Lender under Section 10.04, and (c) increased as provided under Section
2.20. The amount of each Lender’s Revolving Facility Commitment as of the Sixth
Amendment Effective Date is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Facility Commitment (or Incremental Revolving
Facility Commitment), as applicable. The aggregate amount of the Lenders’
Revolving Facility Commitments on, and after giving effect to, the Sixth
Amendment Effective Date (including after giving effect to the Incremental
Revolving Facility Commitments established by the Sixth Amendment) is $1,400.0
million.
(j)The definition of “Revolving Facility Loan” is hereby amended and restated in
its entirety as follows:
“Revolving Facility Loan” shall mean (i) prior to the Sixth Amendment Effective
Date, a Loan made by a Revolving Facility Lender pursuant to Section 2.01(b) or
(ii) on and after the Sixth Amendment Effective Date, any Extended 2023
Revolving Loans made or continued pursuant to the Sixth Amendment.
SECTION 3.    Amendments to Article II of the Credit Agreement.
(a)Section 2.01 of the Credit Agreement is hereby amended as of the Sixth
Amendment Effective Date by adding the following sentence immediately before the
last sentence of Section 2.01(b):
“Following the making or continuation thereof, as applicable, on the Sixth
Amendment Effective Date, the Extended 2023 Revolving Loans shall constitute
Revolving Facility Loans, as applicable, in all respects.”
(b)Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:


(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the IBA LIBOR is not available or published on a
current basis), for such Interest Period; or


(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (B) if any


6



--------------------------------------------------------------------------------




Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.


(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the IBA LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the IBA LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 10.08,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the IBA LIBOR for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.”


SECTION 4.    Amendment to Article III of the Credit Agreement.
(a)The Credit Agreement is hereby amended by adding a new Section 3.24 as
follows:
“SECTION 3.24. ERISA Matters. As of the Sixth Amendment Effective Date, the
Borrower is not and will not be (i) an employee benefit plan subject to Part 4
of Subtitle B of Title I of ERISA, (ii) a plan or account subject to Section
4975 of the Code, (iii) an entity deemed to hold “plan assets” of any such plans
or account for purposes of ERISA or the Code, as determined pursuant to Section
3(42) of ERISA or (iv) a “Governmental plan” within the meaning of Section 3(32)
of ERISA.”
SECTION 5.    Amendments to Article V of the Credit Agreement.
(a)Section 5.01(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence (in the case of the Borrower, in a United
States jurisdiction), except, in the case of a Subsidiary of the Borrower, where
the failure to do so, individually or in the


7



--------------------------------------------------------------------------------




aggregate, would not reasonably be expected to have a Material Adverse Effect,
and except as otherwise expressly permitted under Section 6.05; provided that
the Borrower may liquidate or dissolve one or more Subsidiaries if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation
or dissolution, except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries except as permitted under Section 6.04.”


(b)Section 5.09 of the Credit Agreement is hereby amended as of the Sixth
Amendment Effective Date by adding the following sentence immediately after the
last sentence of Section 5.09:
“Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender has received, at least twenty Business Days prior
to such execution and delivery, a life of loan flood zone determination and such
other documents as it may reasonably request to complete its flood insurance due
diligence and has confirmed to the Administrative Agent that flood insurance due
diligence and flood insurance compliance has been completed to its
satisfaction.”


SECTION 6.    Amendments to Article X of the Credit Agreement.
(a)Section 10.04(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an "Assignee") all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Credit-Linked Deposits, its Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:


(A) the Borrower; provided, that (A) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person and (B) the Borrower
shall be deemed to have consented to any assignment unless the Borrower has
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and


(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
or such Lender's Credit-Linked Deposits to a Lender, an Affiliate of a Lender or
an Approved Fund.


(b)Section 10.04(b)(ii)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(A)    except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Credit-Linked-Deposits, Commitments or Loans under any
Facility, the amount of the Credit-


8



--------------------------------------------------------------------------------




Linked-Deposits, Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than (x) $500,000 in the case of Credit-Linked Deposits or Term Loans
and (y) $5.0 million in the case of Revolving Facility Loans or Revolving
Facility Commitments, unless each of the Borrower and the Administrative Agent
otherwise consent; provided that contemporaneous assignments by a Lender to two
or more of its Approved Funds shall be treated as a single assignment for
purposes of determining whether such minimum amount has been met; provided,
further, that no such consent of the Borrower shall be required if an Event of
Default under Sections 8.01(b), (c), (h) or (i) has occurred and is continuing;”


(c)Section 10.16(F) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(F) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty's professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by provisions substantially similar to the
provisions of this Section 10.16)."


SECTION 7.    Amendment to Schedule 2.01 of the Credit Agreement. The Revolving
Facility Commitments set forth in Schedule 2.01 of the Credit Agreement is
hereby amended and restated in its entirety by the Revolving Facility
Commitments set forth in Schedule 2.01 of this Amendment.
SECTION 8.    Extended 2023 Revolving Commitments.
(a)    The Extended 2023 Revolving Commitment of each Extended 2023 Revolving
Lender will be available to the Borrower on and after the Sixth Amendment
Effective Date. The “Extended 2023 Revolving Commitment” of any Extended 2023
Revolving Lender will be the amount set forth opposite such Lender on Schedule
2.01 (as amended pursuant to Section 7 hereof) to the Credit Agreement. The
obligation of each Extended 2023 Revolving Lender to make Extended 2023
Revolving Loans and to provide Extended 2023 Revolving Commitments on the Sixth
Amendment Effective Date is subject to the satisfaction of the conditions set
forth in Section 10 of this Amendment.
(b)    On and after the Sixth Amendment Effective Date, each reference in the
Credit Agreement to (i) “Revolving Facility Commitments” shall be deemed a
reference to the Extended 2023 Revolving Commitments contemplated hereby and
(ii) “Revolving Facility Loans” shall be deemed a reference to Extended 2023
Revolving Loans contemplated hereby, as the case may be, except as the context
may otherwise require.
(c)    On the Sixth Amendment Effective Date, all Existing Revolving Loans shall
be repaid, together with accrued interest and other fees and expenses then due
and payable, in accordance with the terms and conditions of the Credit Agreement
as in effect immediately prior to the Sixth Amendment Effective Date, and
reborrowed as Extended 2023 Revolving Loans in accordance with Sections 2.02 and
2.03 of the Credit Agreement. Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing
Revolving Lender in respect of such Lender’s Existing Revolving Loans to the
same extent expressly set forth therein.


9



--------------------------------------------------------------------------------




(d)    A Person shall become a party to the Credit Agreement as amended hereby
(including all of the rights and obligations thereunder) as a Lender thereunder
and an Extended 2023 Revolving Lender as of the Sixth Amendment Effective Date
by executing and delivering, on or prior to the Sixth Amendment Effective Date,
a signature page hereto in its capacity as an Extended 2023 Revolving Lender.
SECTION 9.    Incremental Revolving Facility Commitments.
(a)    The Borrower has requested $350,000,000 of Incremental Revolving Facility
Commitments and that the date on which such Incremental Revolving Facility
Commitments become effective be the Sixth Amendment Effective Date, and each
Extended 2023 Revolving Lender has severally agreed to provide an Incremental
Revolving Facility Commitment in the amount equal to the excess of the amount
set forth opposite such Extended 2023 Revolving Lender on Schedule 2.01 hereto
over its Existing Revolving Commitment.
(b)    On the Sixth Amendment Effective Date immediately following the
effectiveness of the other amendments set forth in Sections 2, 3 and 7 above
(other than the amendments set forth in Section 2(b), Section 2(c), Section
2(e), Section 2(f), Section 2(g) and Section 3(b)) and immediately prior to the
effectiveness of the amendments set forth in Section 2(b), Section 2(c), Section
2(e), Section 2(f), Section 2(g), Section 3(b), Section 4, Section 5 and Section
6, this Amendment shall constitute an “Incremental Assumption Agreement”
pursuant to Section 2.20 of the Credit Agreement, the Incremental Revolving
Facility Commitments referred to in Section 9(a) above shall constitute
additional “Revolving Facility Commitments” and any loans made pursuant to such
Incremental Revolving Facility Commitments shall constitute “Revolving Facility
Loans” under the Credit Agreement as set forth in this Section 9. After giving
effect to the Incremental Revolving Facility Commitments referred to in Section
9(a) above, as of the Sixth Amendment Effective Date, the Revolving Facility
Lenders shall be sufficient to constitute Required Lenders for purposes of the
amendments set forth in Section 2(b), Section 2(c), Section 2(e), Section 2(f),
Section 2(g), Section 3(b), Section 4, Section 5 and Section 6.
(c)    The Incremental Revolving Facility Commitments shall have the same terms
and conditions as those of the Existing Revolving Commitments existing
immediately prior to the Sixth Amendment Effective Date, including, for the
avoidance of doubt, each of the terms and conditions existing under the Credit
Agreement as amended by this Amendment.
(d)    Following the Sixth Amendment Effective Date, the Incremental Revolving
Facility Commitments referred to in Section 9(a) shall be Extended 2023
Revolving Commitments and all Revolving Facility Loans shall be made in
accordance with the aggregate Revolving Facility Commitments of the Revolving
Facility Lenders after giving effect to the Incremental Revolving Facility
Commitments contemplated hereby. Pursuant to Section 2.20(d) of the Credit
Agreement, the Administrative Agent may take any and all action as may be
reasonably necessary to ensure that all Revolving Facility Loans, including in
respect of the Incremental Revolving Facility Commitments contemplated hereby,
when originally made, are included in each Borrowing of outstanding Revolving
Facility Loans on a pro rata basis.
SECTION 10.    Effectiveness. This Amendment (including the Incremental
Revolving Facility Commitments provided herein) shall become effective as of the
date (the “Sixth Amendment Effective Date”) on which the following conditions
have been satisfied:


10



--------------------------------------------------------------------------------




(a)    The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) each Extended 2023 Revolving Lender, (iii) each Incremental
Revolving Facility Lender and (iv) the Administrative Agent.
(b)    The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.
(c)    The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Sixth Amendment Effective Date.
(d)    To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.
(e)    No Event of Default or Default shall have occurred and be continuing.
(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents, as amended by this Amendment, are true and
correct in all material respects on and as of the Sixth Amendment Effective Date
as if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Sixth Amendment Effective Date)); provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects,
and (ii) no Default or Event of Default has occurred and is continuing on the
Sixth Amendment Effective Date after giving effect to this Amendment.
(g)    The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Sixth Amendment Effective Date (after giving effect hereto), a
favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Sixth Amendment Effective Date, (B)
addressed to the Administrative Agent, the Extended 2023 Revolving Lenders and
the Incremental Revolving Facility Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to this Amendment and the other Loan Documents as the
Administrative Agent shall reasonably request.
(h)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary


11



--------------------------------------------------------------------------------




of State (or other similar official) or (B) in the case of a partnership or
limited liability company, certified by the Secretary or Assistant Secretary of
each such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Sixth Amendment Effective Date and certifying:
(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Sixth Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings thereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Sixth Amendment
Effective Date,
(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and
(iii)     a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (ii) above.
(i)    The Lenders shall have received a solvency certificate in form and
substance reasonably satisfactory to the Administrative Agent and signed by the
Chief Financial Officer of the Borrower.
(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.
(k)    The Borrower shall be in Pro Forma Compliance after giving effect to the
Incremental Revolving Facility Commitments requested and provided hereby on the
Sixth Amendment Effective Date.


12



--------------------------------------------------------------------------------




SECTION 11.    Representations and Warranties. The Borrower represents and
warrants to each of the Lenders and the Administrative Agent that as of the
Sixth Amendment Effective Date:
11.1.     This Amendment has been duly authorized, executed and delivered by it
and this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
11.2.     Each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the Sixth Amendment Effective Date with the same effect as though made on and as
of the Sixth Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Sixth Amendment Effective Date)); provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects.
SECTION 12.    Effect of Amendment.
12.1.     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
12.2.     On and after the Sixth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment and the Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
12.3.    Except as expressly provided herein or in the Credit Agreement, the
Amended Revolving Facility shall be subject to the terms and provisions of the
Credit Agreement and the other Loan Documents.
SECTION 13.    General.
13.1.     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
13.2.     Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the


13



--------------------------------------------------------------------------------




reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
primary counsel for the Administrative Agent, the Lead Arrangers and the
Lenders.
13.3.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.
13.4.    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
13.5.    FATCA Grandfathered Status. Solely for purposes of determining
withholding Taxes under FATCA, from and after the Sixth Amendment Effective
Date, the Borrower and the Administrative Agent shall treat (and the Extended
2023 Revolving Lenders hereby authorize the Administrative Agent to treat) the
Extended 2023 Revolving Loans as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[remainder of page intentionally left blank]


14



--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By:
/s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer

REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings
By:
/s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer



 


Signature Page to Amendment

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent, as an Extended 2023
Revolving Lender and as an Incremental Revolving Facility Lender
By:
/s/ CHIARA CARTER    
Name: Chiara Carter
Title: Executive Director





Signature Page to Amendment

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/ CHRIS WALTON    
Name: Chris Walton
Title: Director



Signature Page to Amendment

--------------------------------------------------------------------------------






SunTrust Bank,
as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/ JOHNETTA BUSH    
Name: Johnetta Bush
Title: Director








--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/ ANNIE CARR    
Name: Annie Carr    
Title: Authorized Signatory








--------------------------------------------------------------------------------






Capital One, N.A.,
as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/ ANDREW CRAIN    
Name: Andrew Crain    
Title: Duly Authorized Signatory








--------------------------------------------------------------------------------






Credit Agricole Corporate and Investment Bank.,
as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/    
Name:    
Title:

By:
/s/ BRAD MATTHEWS    
Name: Brad Matthews    
Title: Director










--------------------------------------------------------------------------------






CITIZENS BANK, N.A. as an Extended 2023 Revolving Lender and
as an Incremental Revolving Facility Lender
By:
/s/ DONALD A. WRIGHT    
Name: Donald A. Wright    
Title: SVP








--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as an Extended 2023 Revolving Lender and as an
Incremental Revolving Facility Lender


By:
/s/ SUZANNE E. PICKETT    
Name: Suzanne E. Pickett    
Title: Vice President








--------------------------------------------------------------------------------






Bank of Montreal,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ SEAN BALL    
Name: Sean Ball        
Title: Director








--------------------------------------------------------------------------------






The Toronto-Dominion Bank, New York Branch,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ SAVO BOZIC    
Name: Savo Bozic        
Title: Authorized Signatory








--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as an Extended 2023 Revolving Lender and as an
Incremental Revolving Facility Lender


By:
/s/ MICHAEL GRAD    
Name: Michael Grad        
Title: Director








--------------------------------------------------------------------------------






Santander Bank, N.A.,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ TIMOTHY MAHER    
Name: Timothy Maher        
Title: Senior Vice President






--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ MICHAEL T. O'BRIEN    
Name: Michael T. O'Brien        
Title: Managing Director






--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ CHRISTOPHER DAY    
Name: Christopher Day        
Title: Authorized Signatory

By:
/s/ STEFAN HUMMEL    
Name: Stefan Hummel        
Title: Authorized Signatory








--------------------------------------------------------------------------------






PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ JAMES RILEY    
Name: James Riley        
Title: Senior Vice President








--------------------------------------------------------------------------------






COMERICA BANK,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ THOMAS M HICKS    
Name: Thomas M Hicks        
Title: Vice President








--------------------------------------------------------------------------------






COMPASS BANK D/B/A BBVA COMPASS,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ RAJ NAMBIAR    
Name: Raj Nambiar        
Title: Sr. Vice President








--------------------------------------------------------------------------------






Fifth Third Bank,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ VALERIE SCHANZER    
Name: Valerie Schanzer        
Title: Managing Director








--------------------------------------------------------------------------------






Signature Bank, as an Extended 2023 Revolving Lender and as an Incremental
Revolving Facility Lender


By:
/s/ RICHARD OHL    
Name: Richard Ohl        
Title: Vice President, Sr. Lender








--------------------------------------------------------------------------------






Crédit Industriel et Commercial, New York Branch, as an Extended 2023 Revolving
Lender and as an Incremental Revolving Facility Lender


By:
/s/ CLIFFORD ABRAMSKY    
Name: Clifford Abramsky        
Title: Managing Director

By:
/s/ GARRY WEISS    
Name: Garry Weiss        
Title: Managing Director










--------------------------------------------------------------------------------






Texas Capital Bank, N.A.,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ CHRIS WHEELER    
Name: Chris Wheeler        
Title: Executive Vice President








--------------------------------------------------------------------------------






WEBSTER BANK, NATIONAL ASSOCIATION,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ STEVEN W. COLLINS    
Name: Steven W. Collins        
Title: Executive Vice President








--------------------------------------------------------------------------------






STIFEL BANK & TRUST,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ MATTHEW L. DIEHL    
Name: Matthew L. Diehl        
Title: Senior Vice President








--------------------------------------------------------------------------------






FLUSHING BANK,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ DAHIANARA VILLACRES    
Name: Dahianara Villacres        
Title: AVP, Credit Relationship Mgr.








--------------------------------------------------------------------------------






CHANG HWA COMMERICAL BANK LTD., NEW YORK BRANCH,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ JERRY LIU    
Name: Jerry Liu        
Title: A.V.P & A.G.M.






--------------------------------------------------------------------------------






Liberty Bank,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ CARLA BALESANO    
Name: Carla Balesano        
Title: Senior Vice President






--------------------------------------------------------------------------------






TriState Capital Bank,
as an Extended 2023 Revolving Lender and as an Incremental Revolving Facility
Lender


By:
/s/ ELLEN FRANK    
Name: Ellen Frank        
Title: Senior Vice President








--------------------------------------------------------------------------------






Annex I


ACKNOWLEDGMENT AND CONFIRMATION
(a)    Reference is made to the SIXTH AMENDMENT, dated as of February 8, 2018
(the “Amendment”; capitalized terms used herein without definition shall have
the meanings therein), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 5, 2013 (as amended, modified, restated and supplemented from time to time
prior to the effectiveness of the Amendment, the “Credit Agreement”), among
Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
(b)    The Credit Agreement is being amended and the Borrower is obtaining (i)
Extended 2023 Revolving Loans to refinance the Existing Revolving Loans and
Extended 2023 Revolving Commitments to replace the Existing Revolving
Commitments and (ii) Incremental Revolving Facility Commitments, in each case,
pursuant to the Amendment as set forth therein (the “Amended Credit Agreement”).
Each of the parties hereto hereby agrees, with respect to each Loan Document to
which it is a party:
(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and
(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.
(c)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents
(as defined in the Amended Credit Agreement).


(d)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(e)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.
REALOGY GROUP, LLC
By:    /s/ ANTHONY E. HULL        
    Name: Anthony E. Hull
    Title: Executive Vice President and Treasurer


REALOGY INTERMEDIATE HOLDINGS LLC
By:    /s/ ANTHONY E. HULL        
    Name: Anthony E. Hull
    Title: Executive Vice President and Treasurer


Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
CASTLE EDGE INSURANCE AGENCY, INC.
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC




By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Chief Financial Officer






CARTUS CORPORATION
MID-ATLANTIC SETTLEMENT SERVICES LLC
TRG MARYLAND HOLDINGS LLC
NRT QUEENS LLC
ON COLLABORATIVE, INC.
ON COLLABORATIVE LLC
SOTHEBY’S INTERNATIONAL REALTY GLOBAL
DEVELOPMENT ADVISORS LLC
SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY INC.
NRT PROPERTY MANAGEMENT COLORADO LLC
NRT PROPERTY MANAGEMENT HAWAII LLC
NRT PROPERTY MANAGEMENT NEVADA LLC
NRT PROPERTY MANAGEMENT OHIO LLC
NRT PROPERTY MANAGEMENT TENNESSEE LLC
NRT PROPERTY MANAGEMENT UTAH LLC
NRT VACATION RENTALS ARIZONA LLC
NRT VACATION RENTALS DELAWARE LLC
NRT VACATION RENTALS FLORIDA LLC
NRT VACATION RENTALS MARYLAND LLC
NRT VACATION RENTALS CALIFORNIA, INC.
TITLE RESOURCE GROUP SETTLEMENT SERVICES, LLC


By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer


TRG VENTURE PARTNER LLC


By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President, Chief Financial Officer and Treasurer


Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------





AMERICAN TITLE COMPANY OF HOUSTON
BURNET TITLE HOLDING LLC
BURNET TITLE LLC
CASE TITLE COMPANY
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
KEYSTONE CLOSING SERVICES LLC
LAKECREST TITLE, LLC
LAND TITLE AND ESCROW, INC.
MARKET STREET SETTLEMENT GROUP LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TEXAS AMERICAN TITLE COMPANY
TITLEONE CORPORATION
TITLEONE EXCHANGE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TRG SETTLEMENT SERVICES, LLP






By: /s/ THOMAS N. RISPOLI    
Name: Thomas N. Rispoli
Title: Chief Financial Officer




Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------






BETTER HOMES AND GARDENS REAL ESTATE LLC
BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC
ZAPLABS LLC




By: /s/ ANDREW G. NAPURANO    
Name: Andrew G. Napurano
Title: Chief Finance and Strategy Officer




Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------






ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
CDRE TM LLC
CLIMB REAL ESTATE, INC.
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.
COLORADO COMMERCIAL, LLC
CORCORAN GROUP LLC
HFS LLC
HFS.COM CONNECTICUT REAL ESTATE LLC
HFS.COM REAL ESTATE INCORPORATED
HFS.COM REAL ESTATE LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
MARTHA TURNER PROPERTIES, L.P.
MARTHA TURNER SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY LLC
MTPGP, LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA LLC
NRT ARIZONA REFERRAL LLC
NRT CAROLINAS LLC
NRT CAROLINAS REFERRAL NETWORK LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
 
NRT DEVONSHIRE WEST LLC
NRT FLORIDA LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC
NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PHILADELPHIA LLC
NRT PITTSBURGH LLC
NRT PROPERTY CARE LLC
NRT PROPERTY MANAGEMENT ARIZONA LLC
NRT PROPERTY MANAGEMENT ATLANTA LLC
NRT PROPERTY MANAGEMENT CALIFORNIA, INC.
NRT PROPERTY MANAGEMENT DC LLC
NRT PROPERTY MANAGEMENT DELAWARE LLC
NRT PROPERTY MANAGEMENT FLORIDA LLC
NRT PROPERTY MANAGEMENT ILLINOIS LLC
NRT PROPERTY MANAGEMENT LOUISIANA LLC
NRT PROPERTY MANAGEMENT MARYLAND LLC
NRT PROPERTY MANAGEMENT MINNESOTA LLC
NRT PROPERTY MANAGEMENT NEW JERSEY LLC
NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC
NRT PROPERTY MANAGEMENT OKLAHOMA LLC
NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC
NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC
NRT PROPERTY MANAGEMENT TEXAS LLC
NRT PROPERTY MANAGEMENT VIRGINIA LLC
(continued)


Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------





(continued from prior page)
































































































 
NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT RENTAL MANAGEMENT SOLUTIONS LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
NRT ZIPREALTY LLC
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC
REFERRAL NETWORK LLC
REFERRAL NETWORK PLUS, INC.
REFERRAL NETWORK, LLC
SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY, LLC
SOTHEBY'S INTERNATIONAL REALTY, INC.
THE SUNSHINE GROUP, LTD.




By: /s/ ROGER FAVANO    
Name: Roger Favano
Title: Chief Financial Officer




Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------






Schedule 2.01
JPMORGAN CHASE BANK, N.A
$96,500,000.00
BARCLAYS BANK PLC
$96,500,000.00
SUNTRUST BANK
$96,500,000.00
GOLDMAN SACHS BANK USA
$96,500,000.00
CAPITAL ONE, N.A
$96,500,000.00
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
$96,500,000.00
CITIZENS BANK, N.A
$96,500,000.00
BANK OF AMERICA, N.A.
$96,500,000.00
BANK OF MONTREAL
$84,000,000.00
TD SECURITIES
$65,000,000.00
THE BANK OF NOVA SCOTIA
$65,000,000.00
SANTANDER BANK, N.A
$65,000,000.00
WELLS FARGO BANK, N.A
$65,000,000.00
CREDIT SUISSE AG, CAYMAN ISLANDS BR
$65,000,000.00
PEOPLE'S UNITED BANK, N.A
$32,500,000.00
COMERICA BANK
$32,500,000.00
BBVA
$32,500,000.00
FIFTH THIRD BANK
$32,500,000.00
SIGNATURE BANK
$25,100,000.00
CREDIT INDUSTRIEL ET COMMERCIAL, NY BR
$10,000,000.00
TEXAS CAPITAL BANK, N.A
$9,250,000.00
WEBSTER BANK, N.A
$9,250,000.00
STIFEL BANK & TRUST
$9,250,000.00
FLUSHING BANK
$9,250,000.00
CHANG HWA COMMERCIAL BANK LTD, NY BR
$6,000,000.00
LIBERTY BANK
$6,000,000.00
TRISTATE CAPITAL BANK
$4,900,000.00






